DETAILED ACTION
Response to Arguments
Applicant's arguments filed January 19 2021 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection of independent claim 1 under 35 U.S.C. 103 over the combination of Kwon (Of Record) in view of Grandhi (Of Record), the examiner respectfully disagrees. More specifically the applicant argues that Kwon fails to disclose, suggest, or teach transmitting, by the network device, to a plurality of wireless devices an indication of a cancellation of a transmission during the transmission duration, (i.e., Pg. 6 of remarks). However the examiner respectfully disagrees as Kwon discloses transmitting, by the network device, to a plurality of wireless devices an indication of a cancellation of a transmission during the transmission duration (see Para’s [0008] i.e., If the TXOP is still left but the medium is no longer used, the transmitting station (i.e., “network device”) sends the CF-end frame (i.e., “indication of a cancellation”) to cancel the remaining TXOP. Thereafter, other stations (i.e., “plurality of wireless devices”) which receive the CF-End frame contend again for medium access & Para’s [0036-0039] i.e., That is, the CF-End frame that is broadcast by station A is broadcast again by station C, and station B receives the CF-End frame that is broadcast by station C & [0044-0048] i.e., Accordingly, in the present invention, all stations included in one BSS can receive the same time information for controlling medium access, thereby solving a hidden node problem). 

Pg. 6 of remarks) that “First, the device that is receiving permission to transmit and the device that is sending the CF-end is the same device in Kwon but are two different devices as recited in the claims”. However the examiner respectfully disagrees with applicant’s interpretation of the Kwon reference. Kwon discloses the techniques are performed between two different devices such as for example a transmitting station and a receiving station (see Figures 1 & 2A & Para’s [0008]). Therefore Kwon does disclose the two different devices recited in the claim such as the transmitting station and the receiving station. Therefore the initiator in Fig. 2A of Kwon or the transmitting station is interpreted as the claimed “network device” and the responder in Fig. 2A or the receiving station is interpreted as the claimed “wireless device”. The applicant argues that the device that sending the CF-end is the same device that is receiving permission to transmit. However the examiner respectfully disagrees as the device that is sending the CF-end (see Fig.’s 1-2A & Para [0008] i.e., the transmitting station sends the CF-end frame to cancel the remaining TXOP) is the transmitting station or “network device” and the receiving station or “wireless device” will receive signaling such as the RTS/CTS signaling exchanged between the devices as disclosed in (Para [0008]) for indicating that the receiving station or “wireless device” is also permitted to transmit during the TXOP. For example the responder in Fig. 2A will receive RTS/CTS signaling for starting or establishing the transmission opportunity (TXOP). It is known that in the TXOP both the devices will access the medium for performing communications with one another and therefore data will be permitted to be received from the receiving station during the TXOP. Therefore the receiving station in Kwon which receives signaling from the transmitting station such as RTS/CTS exchange see Fig.’s 1-2A & Para [0008]) is interpreted as the claimed “wireless device” indicating that the wireless device is permitted to transmit during the TXOP (see Para [0008] i.e., TXOP) and not the transmitting station as argued by the applicant. Grandhi also teaches the claim limitation of “transmitting, by a network device, a signal to a wireless device indicating that the wireless device is permitted to transmit for a transmit duration” (see Para [0043] i.e., When the multiple CTS protection field/bit is set by the AP and received by the station STA2, a TXOP is started by the station STA2 with a request to send (RTS) frame 1101 in Mode 2 is transmitted to the AP). Therefore the receiving station which receives a signaling from the transmitting station in order to establish the TXOP for performing communications, (Kwon, see Para [0008] i.e., RTS/CTS frame exchange) is a signal indicating the wireless device is permitted to transmit for a transmission duration such as the TXOP. 

While Kwon is silent with respect to the wireless device transmitting in the uplink during the TXOP this feature was addressed in the final office action for bringing the teachings of Grandhi (Of Record) for teaching uplink transmission from the wireless device during the TXOP is known. For example Grandhi discloses or suggests the wireless device (i.e., STA) transmitting to the AP in the uplink during an established TXOP (Grandhi, see Para’s [0061-0065] i.e., If the AP initiated the TXOP…and does not expect any further uplink transmissions). Therefore the references combined teach the claim feature of “transmitting, by a network device, a signal to a wireless device indicating that the wireless device is permitted to transmit for a transmission duration” for the reasons explained above. As such the references combined discloses the wireless device is the see Para’s [0058], [0063], & [0068]). Grandhi also teaches the claim limitation of “transmitting, by a network device, a signal to a wireless device indicating that the wireless device is permitted to transmit for a transmit duration” (see Para [0043] i.e., When the multiple CTS protection field/bit is set by the AP and received by the station STA2, a TXOP is started by the station STA2 with a request to send (RTS) frame 1101 in Mode 2 is transmitted to the AP). 

In regards to the applicants arguments on (Pg. 8 of remarks), the examiner respectfully disagrees. The applicant argues that the CF-end of Kwon and the cancellation indication recited in the claims are not the same. However the examiner respectfully disagrees because with broadest reasonable interpretation, the transmission of the CF end frame which is used for truncating the TXOP, does indicate to other wireless devices of a cancellation of transmission on the medium during the TXOP. That is no further transmission is performed on the medium because the transmission is cancelled using the CF-end frame during the transmission duration. The CF-End frames which are sent to other stations allow the stations to access the medium, (Kwon, see Para [0008] & Grandhi, see Para [0063]) will indicate to the other stations the cancellation of transmission on the medium during the TXOP. The applicant states on (Pg.8 of the remarks) that “In contrast, the claim recites a cancellation indication that cancels a transmission from the wireless device”. However claim 1 does not claim the cancellation 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ADNAN BAIG/Primary Examiner, Art Unit 2461